Citation Nr: 0708944	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  97-21 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for chronic herpes 
zoster, to include shingles.

3.  Entitlement to service connection for a chronic 
disability manifested by a rash, claimed as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a chronic 
disability manifested by nausea, irregular bowels, and other 
gastrointestinal symptoms, claimed as due to an undiagnosed 
illness.

5.  Entitlement to service connection for a chronic 
disability manifested by weakness and respiratory symptoms, 
claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for a chronic 
disability manifested by fatigue, claimed as due to an 
undiagnosed illness.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1987, and from August 1989 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the claims.  This 
case is currently under the jurisdiction of the Roanoke, 
Virginia, RO.

The record reflects that the Board remanded the veteran's 
appeal in January 2000 and August 2001 in order to comply 
with his request for a Board hearing in conjunction with this 
appeal.  Such a hearing was scheduled for February 2003, but 
the veteran failed to appear.  Accordingly, his hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The case was also remanded by the Board in March 2003, August 
2003, and February 2006.  For the reasons detailed below, the 
Board finds that the remand directives have been complied 
with to the extent permitted by the cooperation of the 
veteran.  Accordingly, a new remand is not required in order 
to comply with the holding of Stegall v. West, 11 Vet. App. 
268 (1998).  




FINDINGS OF FACT

1.  All reasonable development and notification has been 
completed to the extent possible based upon the cooperation 
of the veteran.

2.  The veteran had active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

3.  The competent medical evidence does not reflect that the 
veteran has been diagnosed with PTSD or any other acquired 
psychiatric disorder.

4.  The competent medical evidence does not reflect that the 
veteran currently has herpes zoster and/or shingles.

5.  The veteran's current skin problems have been attributed 
to known clinical diagnoses.

6.  Although the veteran has complained of nausea, irregular 
bowels, gastrointestinal problems, weakness, respiratory 
problems, and fatigue, there are no objective "signs" of any 
chronic disability on medical examination.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for an acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2006).

2.  Service connection is not warranted for herpes zoster, to 
include shingles. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  Service connection is not warranted for a chronic 
disability manifested by rash, nausea, irregular bowels, 
other gastrointestinal symptoms, weakness, respiratory 
problems, and/or fatigue, to include as due to undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  The Veterans Claims Assistance Act of 2000 (VCAA), 
which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, because the VCAA was 
enacted after the initial adjudication of the veteran's claim 
by the RO, it was impossible to provide notice of the VCAA 
before the initial adjudication in that claim.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7- 
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
indicated that this defect can be remedied by a fully 
compliant VCAA notice issued prior to a readjudication of the 
claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  

In the instant case, the Board notes that the veteran was 
sent a letter in January 1995 which requested that he provide 
information regarding the stressor(s) upon which he contended 
his claimed PTSD was based, as well as medical evidence 
showing he had the claimed disability.  In addition, a 
subsequent August 1996 letter addressed his undiagnosed 
illness claims, stating that the evidence must show his 
undiagnosed illness began either during active service in the 
Southwest Asia theater of operations or within two years 
thereafter, and had lasted for six months or longer.  

The veteran was also provided with additional notification by 
letters dated in May 2003, February 2004, September 2004, 
February 2006, May 2006, and June 2006.  Taken together, 
these letters noted the enactment of the VCAA, informed the 
veteran of the general requirements for establishing service 
connection for a disability, that service connection could be 
established on a presumptive basis for certain diseases for 
veterans who served in Southwest Asia during the Gulf War, 
that VA would make reasonable efforts to obtain any relevant 
records, that VA would provide a medical examination or 
obtain a medical opinion if it was necessary to substantiate 
the veteran's claims, and addressed the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the holding in 
Quartuccio, supra.  Moreover, a September 2006 Supplemental 
Statement of the Case (SSOC) informed of the potential 
disability rating(s) and effective date(s) which may be 
assigned should service connection be granted, as mandated by 
the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in a November 2005 statement, the 
veteran's accredited representative cited to relevant 
regulatory provisions of 38 C.F.R. § 3.304(f) regarding 
service connection claims for PTSD, and § 3.317 regarding 
service connection claims due to undiagnosed illness.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it).

In addition, the duty to assist has been satisfied in this 
case to the extent permitted by the cooperation of the 
veteran.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
Nothing in the record indicates the veteran has identified 
the existence of any relevant evidence that is not of record.  
As noted in the Introduction, he failed to appear for his 
scheduled hearing, and, thus, his hearing request is deemed 
withdrawn.  Further, he was accorded a VA general medical 
examination in April 1995, as well as a VA PTSD examination 
in April 1997.  He was also scheduled to undergo additional 
VA medical examinations in June 2006, but these exams were 
cancelled by the veteran.  He was informed of the 
consequences for failure to appear for the scheduled 
examinations by the May 2006 notification letter discussed 
above, as well as the June 2006 letter.  Moreover, the June 
2006 letter requested that the veteran contact VA if he 
wanted to be rescheduled for the examinations, and no 
response from the veteran appears in the claims folder.  The 
Court has held that the duty to assist is not a "one-way 
street."  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board further notes that the veteran's representative 
reported in a November 2006 statement that their efforts to 
locate the veteran had been unsuccessful.  "In the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

In view of the foregoing, the Board concludes that VA has 
fulfilled the duty to assist in this case to the extent 
permitted by the cooperation of the veteran.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Effective 
March 1, 2002, section 202 of the Veterans Education and 
Benefits Expansion Act of 2001, Public Law No. 107-103, 115 
Stat. 976 (2001), amended 38 U.S.C. § 1117 to expand the 
presumption period to September 30, 2011.

The Board observes that the veteran did have active service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  His DD Form 214 reflects that it occurred 
between September 1990 and April 1991, and that he received 
the Southwest Asia Service Medal with 3 Bronze Stars and the 
Kuwait Liberation Medal.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

I.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In addition, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

In this case, a thorough review of the competent medical 
evidence does not reflect that the veteran has been diagnosed 
with PTSD, or any other acquired psychiatric disorder.  His 
psychiatric condition was clinically evaluated as normal on 
service examinations conducted in July 1989, August 1989, and 
his August 1992 expiration of term of service examination.  
Further, at the April 1997 VA PTSD examination, the veteran 
reported, in part, that he had no mental problems, secondary 
to events he witnessed in the Gulf area and that he did not 
want compensation for any mental problems.  Moreover, he 
declined to be evaluated for PTSD at the time of the 
examination.  No competent medical evidence is otherwise of 
record which diagnoses an acquired psychiatric disorder.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD.

II.  Herpes Zoster and Shingles

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for herpes zoster and shingles.

Initially, the Board notes that herpes zoster and shingles 
are known clinical diagnoses.  Thus, service connection 
cannot be established pursuant to the presumptive provisions 
regarding undiagnosed illnesses.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  Nevertheless, the Board will address 
whether service connection is warranted for the claimed 
disability(ies) as directly related to active service.

The Board acknowledges that service medical records dated in 
February 1991 note the veteran complained of a rash starting 
from the lower back to the armpit, and assessment was 
prodrome herpes zoster vs. neuritis.  However, no observable 
rash or redness was found on objective examination.  More 
importantly, subsequent evaluation later that same month 
resulted in an assessment of neuritis of the right scapular 
area.  As such, it does not appear that he had a confirmed 
diagnosis of herpes zoster during active service.  Further, 
there does not appear to be any finding of shingles in the 
service medical records.  His skin was clinically evaluated 
as normal on his August 1992 expiration of term of service 
examination.

The Board also acknowledges that post-service medical records 
dated in August 1994 reflect that the veteran was treated for 
complaints of shingles with pain, burning, and a pulled 
sensation from the scapula to the right flank.  Further, he 
indicated that he had had a rash on his abdomen with blisters 
and vesicles.  The assessment was questionable herpes zoster.  
Thus, once again, it is unclear from the medical evidence 
whether the veteran does in fact have herpes zoster.  
Similarly, an April 1995 VA general medical examination 
diagnosed, in part, history of shingles, physical examination 
negative.  Moreover, there was no diagnosis of herpes zoster 
at this examination.

In view of the foregoing, it appears from the medical 
evidence that the veteran does not currently have herpes 
zoster and/or shingles.  See Brammer, supra; Degmetich, 
supra; Rabideau, supra.  Moreover, no competent medial 
evidence appears to be of record which relates any current 
skin problems to active service, to include the finding of 
prodrome herpes zoster vs. neuritis in February 1991.  As 
mentioned above, the veteran was scheduled to undergo new VA 
medical examinations to clarify this issue, but he canceled 
the examinations.  Consequently, the Board must adjudicate 
this claim based upon the evidence of record.  38 C.F.R. 
§ 3.655.  

Based upon the absence of a competent medical evidence 
confirming the veteran currently has herpes zoster and/or 
shingles, nor any other current disability causally related 
to the in-service treatment for possible herpes 
zoster/neuritis, the Board finds that the preponderance of 
the evidence is against the claim and it must be denied.

III.  Undiagnosed Illness Claims

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims of service 
connection for chronic disability(ies) manifested by rash, 
nausea, irregular bowels, other gastrointestinal symptoms, 
weakness, respiratory problems, and/or fatigue, to include as 
due to an undiagnosed illness(es).  

Initially, the Board notes that the veteran's skin problems 
have been attributed to known clinical diagnoses.  For 
example, as detailed above, his complaints of a rash in 
February 1991 were attributed to prodrome herpes zoster vs. 
neuritis.  He was also treated for bug bites of the right 
hand in May 1990, and plantar warts in June 1990.  As the 
rash has been attributed to known clinical diagnoses, service 
connection is not warranted on the basis of the undiagnosed 
illness presumptive provisions.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  Moreover, for the reasons stated above, 
the Board has already concluded that service connection is 
not warranted for herpes zoster, to include shingles.

The Board observes that it appears that the veteran's 
complaints of nausea, irregular bowels, other 
gastrointestinal symptoms, weakness, respiratory problems, 
and fatigue have not been attributed to a known clinical 
diagnosis.  However, as detailed below, despite the veteran's 
complaints, the competent medical evidence does not contain 
"signs" of a chronic undiagnosed illness in the medical sense 
of objective evidence perceptible to an examining physician 
either during or after service.  See 38 C.F.R. § 3.317(a)(3)

The Board notes that the veteran was treated for complaints 
of nausea, diarrhea, weakness, respiratory problems, and 
fatigue, while on active duty.  For example, the service 
medical records reflect he was treated for complaints of an 
upset stomach in May 1984; as well as complaints of 
nausea/vomiting and diarrhea in January 1986, May 1986, 
January 1990, and April 1990.  Moreover, additional records 
in January 1990 note that the veteran was feeling better, but 
had fatigue.  In addition, he was treated for coughing, 
congestion, post-nasal drip, and sinus stuffiness in May 
1984.  However, his lungs and chest, as well as his 
genitourinary (GU) system were consistently evaluated as 
normal on service examinations, to include his August 1992 
expiration of term of service examination.

The veteran also complained of nausea, irregular bowels, 
gastrointestinal problems, weakness, respiratory problems, 
and fatigue, at the April 1995 VA general medical 
examination.  However, there were no objective "signs" of any 
chronic disability on the medical examination itself.  In 
fact, the examiner diagnosed, in part, history of weakness, 
physical examination normal; history of dizziness, nauseas, 
headaches, with physical examination normal; history of 
shortness of breath with physical examination normal and 
chest X-ray negative; and history of diarrhea with physical 
examination normal.

The Board reiterates that the case was remanded to accord the 
veteran medical examinations for the express purpose of 
determining whether there existed a disability or undiagnosed 
illness that could be related to service, that such 
examinations were scheduled but canceled by the veteran, 
requiring that the case be adjudicated based upon the 
evidence of record.  Consequently, no competent medical 
evidence is of record which indicates that any of the 
disabilities claimed by the veteran in this appeal either 
exist and/or are causally related to active service.

In view of the foregoing, the Board must conclude that the 
competent medical evidence does not contain "signs" of a 
chronic undiagnosed illness of the gastrointestinal and/or 
respiration system(s) in the medical sense of objective 
evidence perceptible to an examining physician either during 
or after service.  See 38 C.F.R. § 3.317(a)(3). Therefore, 
the preponderance of the evidence is against the finding that 
he has such an undiagnosed illness(es), and the claims must 
be denied.

IV.  Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

Entitlement to service connection for chronic herpes zoster, 
to include shingles, is denied.

Entitlement to service connection for a chronic disability 
manifested by a rash, claimed as due to an undiagnosed 
illness, is denied.

Entitlement to service connection for a chronic disability 
manifested by nausea, irregular bowels, and other 
gastrointestinal symptoms, claimed as due to an undiagnosed 
illness, is denied.

Entitlement to service connection for a chronic disability 
manifested by weakness and respiratory symptoms, claimed as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for a chronic disability 
manifested by fatigue, claimed as due to an undiagnosed 
illness, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


